From Wilmington District.
The act of 1794, ch. 2, sec. 2, declares "that every person importing or bringing slaves or indented servants of color into this State after the first day of May the next ensuing, by land or water, contrary to the provisions of this act, shall forfeit and pay the sum of £ 100 for each and every slave or indented servant of color so imported or brought. And every person who shall knowingly sell, buy or hire such slave or indented servant of color shall in like manner forfeit and pay the sum of £ 100 for each and every slave or servant of color so sold, brought or hired; one moiety to him or them who shall sue for the same, to be recovered in the name of the Governor for the time being, by action of debt, in any of the Superior Courts of Law in this State." The defendant is charged with the forfeiture for having knowingly sold to Smith a slave imported contrary to the provisions of this act. He rested his defense upon this ground, that he was an honest purchaser of the slave without notice of his illegal importation, and that a sale to Smith under subsequent notice of this fact did not incur the forfeiture.
A. Moore for defendant.
Let the rule to show cause why a new trial should not be granted be made absolute.
Cited: Hulin v. Biles, 4 N.C. 626; S. v. Cress, 49 N.C. 422. *Page 135